DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 12/24/2021. It is noted that in the amendment, applicant has amended claims 1 and 11 and canceled claims 4-10 and 14-20. There is not any claim being added into the application. As amended, the pending claims are claims 1 and 11. Note that claims 2-3 and 12-13 were canceled in the amendment of 10/19/2021.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 12/24/2021 and applicant's arguments provided in the mentioned amendment, pages 4-6, have been fully considered and are sufficient to overcome the objections to claims 1 and 11, the rejection of claims 1-4, 10-11 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claims 1, 4, 11-12 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US Publication No. 2011/0134303) as set forth in the office action of 10/29/2021.
Allowable Subject Matter
4.	Claims 1 and 11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
The lens module as recited in the independent claim 1 and the electronic device having such a lens module as recited in the independent claim 11 each is allowable with respect to the 
It is noted that while the mentioned Publication discloses a lens module having a printed circuit board, a bearing seat, a lens component, two electric conductors received in grooves abutting a first lens of the lens module and the printed circuit board wherein the lens module has two lenses; however, the mentioned Publication does not disclose that the second lens is located between the first lens and the microscope base as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872